internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-113499-00 date date legend a x y z llc1 f1 f2 p q r s state1 state2 state3 state4 country year plr-113499-00 d1 d2 this letter responds to your date request for a private_letter_ruling and subsequent correspondence submitted on behalf of y requesting rulings on the transactions described below facts according to the information submitted a is the sole shareholder of x a state1 corporation incorporated in year and y a state2 corporation incorporated on d1 x and y elected subchapter_s status for federal tax purposes on d2 and d1 respectively a is the sole owner of llc1 a state3 limited_liability_company that is disregarded as an entity separate from its owner under sec_301_7701-3 of the procedure and administration regulations y owns all of the stock of z a state2 corporation incorporated on d1 that y has elected to treat as a qualified_subchapter_s_subsidiary under b b effective d1 z owns p of f1 a limited_liability_company formed in country f1 owns p of f2 another limited_liability_company formed in country the remaining q of both f1 and f2 is owned by llc1 in order to relocate some assets in state1 to state4 x will sell some of its assets to a related_entity or distribute those assets to a who will then contribute the assets to a newly formed corporation which will elect to be taxed as a s_corporation in connection with and prior to the transfer of x assets in order to avoid state1 franchise_taxes and to provide greater flexibility in the current operating structure the following will occur first y will organize a state2 limited_liability_company llc2 and contribute a r interest in z z will then convert to a limited_partnership lp1 owned s by y as limited_partner and r by llc2 as general_partner second y and llc1 will form a new state2 limited_partnership lp2 also owned s by y as limited_partner and r by llc2 as general_partner lp1 will transfer its p interest in f1 to lp2 f1 will then distribute its p ownership_interest in f2 to lp2 third x will merge into y in a statutory merger with y surviving taxpayer has represented that this merger will qualify as a statutory merger under sec_368 of the code y will then contribute all of the assets it received from x to lp1 no election will be made to treat lp1 lp2 or llc2 as an association under sec_301_7701-3 law and analysis plr-113499-00 ruling sec_1361 of the code and sec_1_1361-2 of the income_tax regulations provide that the term qualified_subchapter_s_subsidiary qsub means any domestic_corporation that is not an ineligible_corporation as defined in sec_1361 and the regulations thereunder if of the stock of such corporation is held by an s_corporation and the s_corporation properly elects to treat the subsidiary as a qsub sec_1_1361-2 provides that for purposes of satisfying the stock ownership requirement in sec_1361 and sec_1_1361-2 stock of a corporation is treated as held by an s_corporation if the s_corporation is the owner of that stock for federal_income_tax purposes see sec_1_1361-2 example sec_2 and sec_301_7701-3 provides that a domestic eligible_entity a business organization not classified as a corporation under sec_301_7701-2 or with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded its activities are treated in the same manner as those of a division of its owner and its assets will be treated as those of the owner in this case for federal_income_tax purposes y will be the owner of any stock in z that is transferred to llc2 accordingly we conclude that y’s contribution of a r interest in z to llc2 will not cause the termination of z’s qsub election ruling sec_2 and sec_1_1361-5 provides that in general if a qsub election terminates under sec_1_1361-5 the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for stock of the new corporation sec_1_1361-5 also provides that the tax treatment of this transaction or of a larger transaction that includes this transaction will be determined under the internal_revenue_code and general principles of tax law including the step_transaction_doctrine sec_1_1361-5 example illustrates the application of step transaction principles to the merger of a qsub lower-tier corporation into a disregarded_entity in that example the merger of the lower-tier corporation into the limited_liability_company causes a termination of the lower-tier corporation’s qsub election the new corporation that is formed as a result of the termination is immediately merged into the limited_liability_company because at the end of the series of transactions the assets continue to be held by the s_corporation for federal tax purposes under step transaction principles the formation of the new corporation and the transfer of assets pursuant to the merger are disregarded the conversion under state2 law of z into lp1 which will be disregarded as an plr-113499-00 entity separate from y will cause a termination of z’s qsub election without taxable gain_or_loss being recognized because llc1 is disregarded as an entity separate from its owner y lp1 will be treated as an eligible_entity having a single owner and will be disregarded as an entity separate from y because at the end of the series of transactions the assets continue to be held by y for federal tax purposes under step transaction principles the formation of a new corporation and the transfer of assets from z to y will be disregarded because llc1 is disregarded as an entity separate from its owner y lp2 will also be treated as an eligible_entity having a single owner and will be disregarded as an entity separate from y ruling revrul_72_526 1973_2_cb_404 provides for the treatment of employer identification numbers ein for corporations involved in statutory mergers the service ruled that if a corporation target merges into another corporation in a statutory merger then the ein previously assigned to target must be discontinued the surviving corporation should continue to use its previously assigned ein assuming the merger of x into y in the present case qualifies under sec_368 x should discontinue use of its ein while y continues to use its ein ruling provided that the statutory merger of x into y qualifies as a reorganization under sec_368 the merger will not terminate the election of y as an s_corporation within the meaning of sec_1361 and will not terminate the election of x as an s_corporation within the meaning of sec_1361 for its final taxable_year ending on the effective date of the merger rev_rul 1969_2_cb_165 revrul_64_94 c b ruling as provided by sec_381 sec_1 c -11 and d y will succeed to and take into account the subchapter_c_earnings_and_profits or deficit in earnings_and_profits and the accumulated_adjustments_account of x as of the date of the merger ruling provided that the statutory merger of x into y qualifies as a reorganization under sec_368 y will be subject_to the tax on net built-in gains imposed by sec_1374 of the code as amended by the tax_reform_act_of_1986 for assets held by x as of the beginning of the first taxable_year for which x was an s_corporation y will not recognize any built-in gains tax under sec_1374 as a result of the merger instead plr-113499-00 the sec_1374 tax will be imposed on any net_unrealized_built-in_gain attributable to the assets of x acquired in the merger for any taxable_year during the applicable recognition_period sec_1_1374-8 x’s built-in_gain recognition_period and remaining built-in_gain of x with respect to its assets immediately prior to the merger will remain the same in y as they were in x immediately prior to the merger in addition for purposes of determining the tax imposed under sec_1374 a separate determination is made with respect to the assets y acquired from x from other assets if any that y held immediately before the merger that are subject_to the tax under sec_1374 sec_1_1374-8 except as specifically ruled on above we express no opinion about the federal tax consequences of any aspect of the above described transaction more specifically no opinion is expressed about the tax characterization of the disposition of x assets prior to its merger in addition no opinion is expressed as to whether x and y met or continue to meet the requirements of sec_1361 of the code or whether either their s elections was terminated under sec_1362 as a result of events not specifically addressed and ruled on by this letter_ruling furthermore no opinion is expressed about whether the merger of x into y qualifies as a statutory merger under the laws of delaware within the meaning of sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to the taxpayer’s second authorized representative sincerely matthew lay assistant to the branch chief office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
